USCA11 Case: 20-10480    Date Filed: 06/30/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10480
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:18-cr-00159-TPB-NPM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

AUGUSTIN DALUSMA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 30, 2021)

Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-10480         Date Filed: 06/30/2021      Page: 2 of 8



       Augustin Dalusma appeals his total 97-month sentence of imprisonment

after a jury convicted him of 12 counts of making false claims to the Internal

Revenue Service (“IRS”) and 3 counts of filing fraudulent tax returns. He argues

that his sentence was substantively unreasonable because the district court

improperly weighed the 18 U.S.C. § 3553(a) sentencing factors and failed to

consider his downward variance request. After review, we affirm.

                                  I.       Background

       A jury convicted Dalusma of all charges in a 15-count indictment for

making false claims to the IRS and filing fraudulent tax returns. 1 Dalusma’s

guidelines range was 97 to 121 months’ imprisonment. Each of the false claims

counts carried a maximum term of five years’ imprisonment and each of the

fraudulent tax return counts carried a maximum term of three years’ imprisonment.

       Prior to sentencing, Dalusma filed a memorandum requesting a downward

variance sentence below the applicable guidelines range.2 He asserted that he was

58 years old, did not have any prior contact with the criminal justice system, and

had strong familial and community relationships, which were all indicators that his

likelihood of recidivism was low and that he was not a danger to the public. He


       1
          Between 2012 and 2015, Dalusma engaged in an income tax return scheme for which
the IRS paid out over $2 million. And between 2013 and 2015, Dalusma filed personal tax
returns that did not reflect his accurate income and evaded over $100,000 in taxes.
       2
        Dalusma’s memorandum also raised various objections to the guidelines calculation,
which the district court overruled at sentencing.
                                              2
          USCA11 Case: 20-10480        Date Filed: 06/30/2021   Page: 3 of 8



further argued that the collateral consequences of his sentence at his age would

also serve as a long-lasting punishment because his imprisonment would have

permanent political, economical, and social consequences.

      At the sentencing hearing, the government argued that any sentence within

the guidelines range would be appropriate, and it deferred to the court’s judgment

as to the appropriate specific sentence within the applicable range. It also

requested that the court impose concurrent three-year terms of supervised release

for each of the false claims counts.

      A member of the church where Dalusma served as a pastor, Dalusma’s

youngest son, and a fellow pastor spoke on Dalusma’s behalf. The member of the

church discussed Dalusma’s work as a pastor, describing his kindness, his

mentorship, and how he was a spiritual and community leader. Dalusma’s son

testified that his father was an involved and supportive father, who was a loved and

important member of their family, and that he was very missed. Lastly, the pastor

explained that Dalusma was a great father, husband, and church and community

leader.

      Dalusma then addressed the court himself, emphasizing how grateful he was

for his family’s support during the trial and how important his family, his role as a

local pastor, and his community were to him. He explained that he started his tax

business to help his community, and that he made the mistake of not doing his due


                                           3
           USCA11 Case: 20-10480          Date Filed: 06/30/2021       Page: 4 of 8



diligence to make sure that he was doing “everything the right way.” He expressed

a great deal of remorse and apologized to the IRS and the court, and he asked for

forgiveness. He also thanked the IRS, the court, the prosecutor, his attorney, and

all court employees for “the time you have taken during this judgment.”

       Finally, Dalusma’s counsel reiterated the request for a downward variance,

emphasizing Dalusma’s age, lack of any prior criminal history, and low risk of

recidivism. He urged the court to “take stock of the better things about [Dalusma]

and about his life[] and adjust the sentence appropriately.”

       The district court noted that “[t]his [was] one of the more difficult cases”

because there was no doubt that, “[w]ith the exception” of the underlying criminal

acts, Dalusma had “led an exemplary life” and was “a good person” who “did a

bad thing.” Nevertheless, the district court noted that by stating this crime was the

result of a “mistake” Dalusma had not accepted responsibility for his intentional

decisions “to do this over, and over, and over.” The district court then explained

that, after considering the guidelines and the § 3553(a) factors, a total sentence of

97 months’ imprisonment 3 was “sufficient but not greater than necessary to

comply with the statutory purpose of sentencing.” The district court noted that the




       3
        Specifically, the district court sentenced Dalusma to concurrent terms of 60 months’
imprisonment as to Counts 1 through 11, concurrent terms of 36 months’ imprisonment on
Counts 13 through 15, and a term of 37 months’ imprisonment as to Count 12, to run
consecutively with the other counts.
                                               4
           USCA11 Case: 20-10480       Date Filed: 06/30/2021    Page: 5 of 8



sentence was at the low end of the guidelines range in recognition of Dalusma’s

lack of a criminal history, the fact that he was not a danger to society, and that he

had led an otherwise exemplary life. Dalusma timely appealed.

                                II.       Discussion

      Dalusma argues that his total 97-month sentence is substantively

unreasonable because the district court failed to consider his motion for a

downward variance and to consider adequately and properly weigh the § 3553(a)

factors.

      “Generally, when a district court recognizes its authority to grant a variance,

we review for abuse of discretion its decision not to grant a downward variance.”

United States v. Cabezas-Montano, 949 F.3d 567, 610 (11th Cir. 2020). “The

district court has considerable discretion in deciding whether the § 3553(a) factors

justify a variance and the extent of such a variance.” Id. (alteration adopted)

(quotation omitted). And “[w]e give that decision due deference because the

district court has an institutional advantage in making sentencing determinations.”

Id. (quotation omitted).

      Similarly, we review the reasonableness of a sentence under a deferential

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). The

district court must issue a sentence that is “sufficient, but not greater than

necessary” to comply with the purposes of 18 U.S.C. § 3553(a)(2), which include


                                           5
          USCA11 Case: 20-10480        Date Filed: 06/30/2021    Page: 6 of 8



the need for a sentence to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, deter criminal conduct, and protect the public

from future criminal conduct. 18 U.S.C. § 3553(a). The court must also consider

the “nature and circumstances of the offense and the history and characteristics of

the defendant.” Id. § 3553(a)(1). “[T]he district court need only ‘acknowledge’

that it considered the § 3553(a) factors, and need not discuss each of these

factors . . . .” United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007)

(quotation and internal citation omitted). We examine whether a sentence is

substantively reasonable in light of the totality of the circumstances. Gall, 552

U.S. at 51.

      A district court abuses its discretion when it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) “commits a clear error of judgment in considering the

proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.

2015) (quotation omitted). Because such an abuse of discretion infrequently

occurs, “it is only the rare sentence that will be substantively unreasonable.” Id.

(quotation omitted). The burden rests on the party challenging the sentence to

show “that the sentence is unreasonable in light of the entire record, the § 3553(a)

factors, and the substantial deference afforded sentencing courts.” Id. We will

“vacate the sentence if, but only if, we ‘are left with the definite and firm


                                           6
          USCA11 Case: 20-10480       Date Filed: 06/30/2021    Page: 7 of 8



conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.’” United States v. Irey, 612

F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008)).

      Dalusma’s argument that the district court failed to consider his motion for a

downward variance is belied by the record. Although the district court did not

expressly overrule the motion for a downward variance, it implicitly overruled the

motion when it imposed a sentence at the bottom of the guidelines after hearing

Dalusma’s argument for a downward variance at sentencing. There is no

indication that the district court was unaware that it had the authority to impose a

downward variance, and its decision not to do so is entitled to deference. Cabezas-

Montano, 949 F.3d at 610.

      Furthermore, Dalusma’s sentence is not substantively unreasonable. The

record confirms that the district court considered the § 3553(a) factors and even

commented on how difficult its decision was because of Dalusma’s otherwise

exemplary life. Although Dalusma quarrels with how the district court weighed

the factors, “[t]he weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” United States v. Clay, 483

F.3d 739, 743 (11th Cir. 2007) (quotation omitted). The district court was entitled


                                           7
          USCA11 Case: 20-10480       Date Filed: 06/30/2021    Page: 8 of 8



to give more weight to the nature and circumstances of the offense over Dalusma’s

mitigating circumstances, and he has not established that the district court erred in

its consideration of the relevant factors. See Rosales-Bruno, 789 F.3d at 1256;

Clay, 483 F.3d at 743. Moreover, Dalusma’s total 97-month sentence is within the

guidelines range which is an indicator of reasonableness. See United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (“Although we do not automatically

presume a sentence within the guidelines range is reasonable, we ordinarily expect

[such a sentence] . . . to be reasonable.” (quotation omitted)). Accordingly, we

conclude Dalusma’s sentence is substantively reasonable and affirm.

      AFFIRMED.




                                          8